Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 03/025/2022 with a priority date of 8/13/2020.
Claims 1-3, 5-10, 12-17 and 19-21 are currently pending and have been examined.
Applicant’s amendments have been entered, claim 21 is added and claims 4, 11 and 18 are cancelled.
Claims 1-3, 5-10, 12-17, and 19-21 are rejecting under 35 USC 101.
Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 USC 103 in view of additional references.
Claim 21 overcomes the art of record and remains rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-3 and 5-7 and 21 are directed to a method, claims 8-10 and 11-14 are a CRM and claims 15-17, 19 and 20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea and the claims fail to amount to a practical application and fail to amount to significantly more.
 Step 2A:  Prong 1: The claims offer the abstract concept of determining a plurality of term sets having corresponding term attribute, encoding term attributes as genes in a genetic algorithm, clustering clients in to categories based on attributes, apply the genetic algorithm to a clients, distribute the terms sets, determining a first response rate over a first duration, determining sets less then and greater than a response rate threshold, removing terms sets below the threshold, determining a second response rate for the term sets that were not removed relative to a second duration that is longer than the first, retaining a third subset greater a second threshold, breeding the retained subset an generated a second plurality of terms.
In simple terms the offers are advertisements for financial services with attributes, such as interest rates. The cluster are group of users based on demographics and response rates are the user accepting the offer. A first set of offers are distributed, results are gathered and the offers above a level of acceptance are select for the next iteration where the offers are again distributed over a longer time period. Results from this iteration are gathered and the offers above a level of acceptance are select to form a subset of offers with attributes that are bread via a genetic algorithm to select a second plurality of terms, which are distributed again and the breeding process repeats. Dependent claims distributing the second term sets, removing, retaining and generating subsequent term sets, generating new sets, generating new attributes and types of attributes.
The claims outline a series of steps that receive data about attributes, thresholds and durations. The received data is used to generate offers based on attributes where the advertisements are new or existing versions or configurations that are being tested via a genetic algorithm is applied to the attributes and responses to the offers.
This concept falls in the category of Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: The judicial exception is not integrated into a practical application because the claimed computers and databases are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
The claims also recite electronic communications and that data is removed from a database. The order combination of these additional elements amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Adding “from at least one database or memory” in a removing step for storing data to a process that iteratively tests term sets and attributes were that term sets that are below a threshold are not included in the gene pool for subsequent iterations does not add a meaningful limitation to the process. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of computers to perform the steps amount no more than adding the words “apply it” and the order combination of additional elements offer no more than general linking the abstract concepts to a digital environment, which is far from particular.
The underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of optimizing advertising/products based on response data. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. Further, the result of an optimized offer improves the business process not the computer and the claims invoke computers or other machinery merely as a tool to perform the process. For example, the Federal Circuit has also applied this principle when holding that using computer as tools to implement the concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).
Further, the broad abstract concept embodied by the claims is iteratively testing different configurations of advertisements/products then reconfiguring the offers attributes based on the results of the test. The steps also offer details regarding how the process arrives at different configurations via a genetic algorithm. The mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. Apex 991, 996-97 (Fed. Cir. 2016) (non-precedential).

Claims Overcoming the Art of Record
As per Claim 21:
21. (New) The computer-implemented method of claim 1, wherein the first threshold and first duration of time are proportional to the second threshold and second duration of time.
Examiner search did not yield a reasonable combination of reference the disclose the limitations of claim 21 in view of independent claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 8-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maleck et al. (U.S. 2005/0261953; Hereafter: Maleck) in view of Hodjat et al. et al. (U.S. 2013/0124440; Hereafter: Hodjat) further in view of Doni et al. et al. (U.S. 2020/0293835; Hereafter: Doni).
As per Claim 1:  Maleck in view of Hodjat and Doni discloses the following limitations; 
1. A computer-implemented method of automatically generating new term sets from existing term sets, the method comprising:
Maleck discloses determining a first plurality of term sets, each term set within the first plurality of term sets having a corresponding set of term attributes; See, “"Products," as used herein and explained more fully below, are represented as decision objects, and is intended to be a generic term referring to goods, such as objects intended to be mass produced, modularized goods such as personal computers which comprise a plurality of interchangeable parts suitable for mass customization, services, such as mutual funds or travel services, packaging and advertising copy, and plans, such as a written list of alternatives for governing future conduct of an individual or organization, such as a business plan or a menu of food items to be consumed by a group, or other manufactured consumer goods.” [0031]. See, “"Attributes" of a product, as used herein, is intended to refer to the structural, functional, stylistic, or economic features constituting decision objects, e.g., components of the product, service or plan, and include things such as cost, color or color combination, size, strength, shape, style, pattern, length, weight, content feature, theme, option, choice of material, softness, etc. The product attributes may be aesthetic or functional. A given product has a series of possible attributes that are combined using the method of the invention to develop a design. Different types of objects of the design or selection obviously will have different groups of possible attributes.” [0032]. See, “In this example, the process starts with identifying the object of the exercise, that is, the decision object or the design object, represented by block 210. At this point, the object is identified in very general terms, such as, "the colors of a tennis shoe," "next week's meeting agenda," "the menu for next month's association meeting." Next, in step 211, those attributes of the object that will be permitted to change during the exercise are identified, and the different values that they will be permitted to take on are determined.” [0091]. See, [0010, 0018] for attributes of products and services.
Maleck discloses encoding each term attribute among the set of term attributes as a gene for a computer- executed genetic algorithm; See, “The next step in the process, represented by block 212, involves determining the representation or genotypic coding that will be used to represent the particular design or decision object internally, in the genetic algorithm, genetic program, or other GEC program. In the case where a genetic algorithm, the "genotype" is a data structure that encodes each attribute value, such that a particular instance, combination of attributes, or "value" of that structure represents one particular product form. It is directly tied to the previous step 211, in which the attributes and their possible values are decided, sometimes called "featurization."”. [0092]. See, [0090-0118] for genetic algorithms and iterations, which is explained throughout the specification.
Maleck discloses clustering clients into categories based on client attributes, wherein the client attributes correspond to attributes of clients to whom the term sets are to be transmitted; See, “Before step (a), a plurality of questions may be presented to all or some of the selectors for a reply, to obtain demographic information and to qualify them, or to determine a starting point for the exercise by using their responses to questions to choose decision objects to be presented to that selector or others.” [0025]. See, “"Selector" may refer either to a collection of entities participating in an exercise, or the individual entities participating in an exercise. A selector may be a focus group or the individual members thereof, a working group of designers and/or managers within a company or professional design service organization, a group of people representative of a target demographic group, members of a club or class dedicated to some activity or pursuit, enthusiasts who are potential customers for a given product such as dog owners, golfers, interior decorators, cyclists, homeowners, teen-aged boys, persons who are employed by a company or who work within an industry, etc.” [0027]. See, “For example research could include, but is not limited to, probing the affinity of individual consumers, demographically defined groups of consumers, or consumers with a particular state of mind, for a given product or service, elucidating the attributes of the design that are important or unimportant to the consumer appeal.” [0036]. See, [0012] for clustering and [0260] for clustering algorithms.
Maleck discloses applying the computer-executed genetics algorithm to a category of clustered clients; See, [0109-0118] and Figure 2 Step 219 for apply genetic and evolutionary computation…
Maleck discloses distributing electronic communication including each of the first plurality of term sets to respective clients in the category of clustered clients, the electronic communications including a first offer related to each of the plurality of term sets; Examiner’s note: Malek discloses a non-convergent exercise at step 22 where respondents are presented decision object to determine the an initial set of decision object for the convergent phase. See, “A non-convergent exercise, like any exercise, is a series of interactions that a selector has with a presenter (e.g., a computer) wherein the selector's answers are collected and potentially analyzed. However, though the order and combinations in which choices are presented may be modified, the base population, preferably, is not. Since the base population is typically not modified in response to user input, it does not converge or evolve members to maximize their fitness (fitness being measured in terms of selector preference). Since this series of interactions does not cause population convergence, it is naturally referred to as a non-convergent exercise. Examples of non-convergent exercises may include interactions that utilize conjoint analysis.” [0267].
Maleck discloses determining a first response rate over a first duration of time over which to evaluate the first plurality of term sets relative to a first threshold; Examiner’s note: Malek discloses the both convergent and  non-convergent exercised having stopping conditions that include time limits. See, “In Single-Transferable Voting (STV), voters submit their preference ranking over all candidates. Any candidate who receives more then a threshold number of first places is elected.” [0103]. See, “Similarly, differing voting methods may be used in conjunction with both the convergent and non-convergent exercises. This general concept has been recognized as having value of certain standard techniques used in genetic algorithms for preventing premature convergence and allowing exploration early on.” [0107]. See, “ The conjoint exercise selector chooses from among the selections presented, and the data indicating the selector's responses is captured. The exercise continues this way, i.e., repeated presentation of choices and the selector making decisions, until a switching criterion is met. In some embodiments the switching criterion is the presentation to the selector of a certain number of screens of choices. In other embodiments the switching condition is reaching a predetermined time limit. In yet another embodiment, the switching criterion is reaching certain desirable mathematical properties for the utility estimates (e.g., expected confidence level of said estimates.)” [0275].
Maleck discloses determining a first subset of the first plurality of term sets having a response rate less than the first threshold, and a second subset of the first plurality of terms sets having a response rate greater than the first threshold; Examiner’s note: Malek discloses the non-convergent exercise including scoring and keeping decision objects above a threshold. See, “In effect this scoring algorithm calculates, based on the selector's previous rating of each of the pair, how the selector would rate, comparatively, the current decision object candidate. Referring back to FIG. 18A, this embodiment then determines, after computing the scores of all candidates using the decision object-pair-comparison algorithm described above, the highest scoring n decision objects (step 1810), where n is the number of slots in the focus window that is presented to the selector.” [0285]. See, “In yet another version, a threshold function is used to score candidates for populating the initial focus window of the convergent exercise portion of the experiment. Those candidates that score above the threshold are placed in a set, and random selection without replacement are made from that set to populate the initial focus window.” [0289]. See, “After the non-convergent exercise has been run, an embodiment of the invention iterates through the decision objects that the selector viewed and approved of in the non-convergent exercise. A selector may have indicated a preference for a decision object by, but not limited to, ranking the decision object higher on an integer-based scale than other decision objects, e.g., a 9 on a scale of 1 to 10, by giving a decision object a "thumbs up" vote, or by indicating "this is my favorite on the screen" through selecting a radio button on a web page.” [0291].
Maleck  does not disclose removing the first subset from at least one of a database or memory storing the first plurality of term sets for the category of clustered clients after the first duration of time; Examiner’s note: Malek discloses that the non-convergent are scored then that set is used in the initial focus window. At the least this means that the set below the threshold are not being used. See,  [0282]. 
However, Hodjat discloses removing the least fit individuals from storage. See, “In one embodiment, the experience layer in candidate gene pool 116 define separate regions of memory, and the individuals having experience levels within the range of each particular layer are stored physically within that layer. Preferably, however, the experience layers are only implied by the layer parameters and the individuals can actually be located anywhere in memory. In one embodiment, the individuals in candidate gene pool 116 are stored and managed by conventional database management systems (DBMS), and are accessed using SQL statements. Thus a conventional SQL query can be used to obtain, for example, the fitness estimate of the least fit individual in the highest layer. New individuals can be inserted into the candidate gene pool 116 using the SQL "insert" statement, and individuals being discarded can be deleted using the SQL "delete" statement. In another embodiment, the individuals in candidate gene pool 116 are stored in a linked list. In such an embodiment insertion of a new individual can be accomplished by writing its contents into an element in a free list, and then linking the element into the main linked list. Discarding of individuals involves unlinking them from the main linked list and re-linking them into the free list.” [0049].
Maleck discloses determining a second response rate over a second duration of time over which to evaluate the second subset relative to a second threshold, Examiner’s note: Malek discloses that the convergent exercise is ruin until a stopping condition is met, which also includes a predetermined time. See, “The stopping criterion may be….the passage of a predetermined time for conducting the exercise…”. See, “After the decision objects for the focus window are chosen, the focus window is shown to the selector and the convergent exercise proceeds (step 1812) as described above in reference to FIG. 16A.” [0287]. See, “Step 216 may involve presenting the whole population of possible solutions to the selector, or it might involve presenting a subset of that population. In some particular embodiments, the selector is presented with subsets of, or "windows" onto, the global (in this case, the initial) population. At a minimum, two of the possible solutions are presented to the selector. At 216, along with the presentation of the product forms, the selector also is presented with means for expressing a preference among them. This can be implemented in any number of ways, from clicking on the ones that are deemed good, to moving the assigning grades to the various forms presented, ordering the forms by order of preference, and so on. Each of these methods results in particular types of preference data that is captured and used in the next step. In particular, one way a selector may indicate his of her preference is by issuing a purchase request for one of the forms presented, one that is presumably deemed satisfactory.” [0097].
Maleck does not disclose wherein the second duration of time is longer than the first duration of time;
However Doni a second phase with a duration longer than a first phase in the context of testing configurations and observing results. See, “ (a) In the Startup Phase, the method provides to proceed with the performance test using a small Observation Period which can have a time duration, either defined by the user or set to a default small value (for example 1 minute), and a large Step Size (Δ.sub.1) in order to drive the optimization process quickly to the more interesting range of workload.” [0150]. See, “(b) In the Measurement Phase, the Observation Period is increased to a value which can have a predefined second time duration, larger than the first time duration, either defined by the user or set to default value (for example 5 minutes) and a second Step Size (Δ.sub.2) which is adapted in order to perform the test in a desired number of steps, which number can be defined by the user or set to a default of 6.” [0151]. See, [0149-0156] and Figure 13A-D for time durations for testing candidates via a model.
Maleck discloses retaining a third subset from the second subset as successful term sets for the category of clustered clients after the second duration of time, the retaining responsive to the second response rate for the third subset being greater than the second threshold, Examiner’s note: Malek discloses that the convergent exercise is run using the initial decision objects from the non-convergent exercise, which was the set of decision object above the threshold. This set is presented to the user and based on the lack of fitness a third set of decision objects object are retained for the next step which is evolution via mutation. See, “In Single-Transferable Voting (STV), voters submit their preference ranking over all candidates. Any candidate who receives more then a threshold number of first places is elected. If the elected candidates receive more votes than are necessary for election, the excess votes they have received are redistributed over the remaining candidates based on the second-choice preferences of the voters. And again, any voter who receives more than the necessary number of votes, following the redistribution of the excess votes, is elected, and a new round of redistribution is carried out.” [0103]. See, [0099-0105] for other voting schemes which are used as described in [0185] below. See, “Another option in the current implementation is to bias the removal by fitness, or rather, lack of fitness. In that case, a misfitness score is maintained for each member of the population, and that score is either used deterministically to remove the member(s) with the highest misfitness score(s), or stochastically by loading a "roulette wheel" with slices proportional to these misfitness scores. A very simple algorithm for computing misfitness scores, one which only relies on "thumbs-up" votes, is the following. First, any members of the population of N designs that have not been assessed yet, and that therefore have received no votes, are set aside and are not candidates for removal. This is to avoid the premature loss of design candidates, unless absolutely needed (at which point we pick uniformly at random). Next, for each of the remaining members of the population, the rate of "thumbs-ups" is computed as the ratio of "thumbs-up" votes received by that entity divided by the total number of votes received by it (i.e., the sum of "thumbs-up", "thumbs-down", and "neutral" votes.) Next, the average rate of "thumbs-up" for all members of the population is computed, and the population of designs is divided into two groups, those that have a "thumbs-up" rate greater then average, and those that have a rate equal to or lower than the average rate. Members of the latter group are selected at random for removal, as needed.” [0185].  See, [0184-0194] for removal and [0041,0052. 0275] for the passage of a predetermined time for iteration testing.
Maleck discloses wherein corresponding genes of the third subset of term sets are retained in the gene pool for the computer-executed genetic algorithm; See, “In step 218, the preference data as well as other parameters of the exercise (such as the time elapsed, the number of iterations run, etc.) is tested to see whether a stopping condition has been met. If a stopping condition has not yet been met, the process moves on to step 219. In this step, the genetic computation operations are performed on the population of possible solutions, in order to generate a "new" or derived population of solutions. The algorithms used at this stage may vary widely as noted above. In the preferred form, the operation is a genetic algorithm with real and integer-valued genes. The operators that are typical in most implementations of genetic and evolutionary computation include selection or reproduction operators, recombination or crossover operators, and mutation operators.” [0109]. See, [0085] where candidates above a value are retained and See, [0147-0148] for genes. 
Maleck discloses breeding the retained third subset of using the genetic algorithm; and See, “When a participant submits a vote after assessing a first screen of candidates, the information is used to generate new designs and to populate the subsequent screen that is presented to him or her, based on the following procedure. Every design candidate in the first screen that received a thumbs-up vote is immediately selected for breeding; in other words, it selected to be a parent, call it P1.” [0151]. See, [0150-0180] for detail about breeding. 
Maleck discloses generating a second plurality of term sets for the category of clustered clients based on results from breeding the genetic algorithm. See, “Still another aspect the invention contemplates running simple voting systems in parallel and, for example, comparing the output at each generation or at assigned posts during the course of the exercise. A decision-making scheme or rule or supervisor then may decide which one to use or possibly to use some combination of their outcomes to drive the next iteration in the process” [0108]. See, [0146-0148] for a description of genetic algorithms. See, “If, at block 218, one of the stopping conditions is met, the process proceeds to block 220, which represents the end of the convergent exercise. At 220, a preferred form or several preferred forms 221 have been found.” [0117]. 
Therefore, from the teaching of Hodjat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the designs that are not in the set of designs in the next step, as disclosed by Maleck, to be removed from a database, as taught by Hodjat, for the purpose of identifying patterns in production data which are likely to produce the desired result. [0030].
Therefore, from the teaching of Doni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the stopping conditions on exercises that include time limits, as disclosed by Maleck, to use a longer time limit on the second exercise, as taught by Doni, for the purpose of increasing the accuracy of the results.

As per Claim 2:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 2. The computer-implemented method of claim 1, further comprising distributing the second plurality of term sets to respective clients in the category of clustered clients. See, “The invention also includes systems utilizing multiple levels of genetic or evolutionary computation techniques where, for example, the output of a first algorithm is used as the input of the next.” [0045]. See, “This results in a new set of design alternatives being presented for assessment to the participant, triggering a new iteration in the process described above. FIG. 7C shows a screen containing one such set of derived alternative designs. In the particular implementation described in this section, the assessment or voting information provided by the participant at each iteration is used in a number of ways, which are described below. Before that however, the next paragraph describes the particular product featurization used in this example.” [0144].

As per Claim 3:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 3. The computer-implemented method of claim 2, further comprising removing, retaining, and generating subsequent pluralities of term sets for the category of clustered clients based on subsequent iterations of breeding the genetic algorithm. See, “Once one or more new design candidates (the offspring) are created, they are introduced into the population. In order to do that, a corresponding number of current members of the population must be selected for replacement. Various strategies are employed for that purpose, ranging from purely random selection, to relatively intricate schemes based on fitness (or lack thereof) and redundancy. (Various ways used to measure redundancy and diversity are described later.) In the simple case, a population member is chosen at random: a random integer i uniformly distributed between 1 and N (the size of the population of design candidates) is generated, and the i.sup.th member of the population is removed and replaced by the offspring. This is repeated as many times as the number of offspring created by a mating event. Another option in the current implementation is to bias the removal by fitness, or rather, lack of fitness. In that case, a misfitness score is maintained for each member of the population, and that score is either used deterministically to remove the member(s) with the highest misfitness score(s), or stochastically by loading a "roulette wheel" with slices proportional to these misfitness scores.” [0185].

As per Claim 5:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 5. The computer-implemented method of claim 1, wherein generating the second plurality of term sets results in new term sets not found in the first plurality of term sets. See, “In one embodiment, an evolutionary algorithm is used to evolve the designs towards ones that are more fit, that is, to generate designs that are more in line with the preferences expressed by the voters. The genotype used to represent each design candidate consists of variables or genes representing the three design attributes described in the previous paragraph, along with additional variables that are used to control the way in which different design candidates are selected for mating (an operation, described in more detail below, in which attributes from two "parent" designs are combined to generate a new "offspring" design.)” [0147].

As per Claim 6:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 6. The computer-implemented method of claim 5, wherein generating the second plurality of term sets results in new attributes not found in the gene pool. See, “The captured data is entered into a program for generating a derived group, or "next generation" of product forms. These including product forms having either or both a new attribute (e.g., a new color or a new shape for a part or component of a product design), attributes with new values, or a new combination of attributes. As noted above, the program exploits various known or as yet to be developed approaches, strategies, data treatment methods, and algorithms to generate the derived group or next generation.” [0047]. See, “In that scenario, a difference in the logo increases the distance twice as much as a difference in the expression of nutritional information. In FIG. 17C, the first wrapper 1702 is used again but an additional attribute, "use of capital X," is shown. The first wrapper 1702 is compared with a new wrapper 1712. The new wrapper 1712 is has a distance 1714 of 3 utilizing the straightforward distance determination method described above. In this embodiment however, weighting 1716 is applied to the distance 1714 resulting in a different total distance, or a weighted distance 1718. In this scenario, the wrapper color is twice as important as normal while the use of the capital letter X in the wrapper language, e.g., "eXtreme" instead of "extreme," only matters half as much.” [0281].

As per Claim 8:  Maleck in view of Hodjat and Doni discloses the following limitations; 
8. A computer-readable storage medium having a set of computer-executable instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations for automatically generating new term sets from existing term sets, the operations comprising:
Maleck discloses determining a first plurality of term sets, each term set within the first plurality of term sets having a corresponding set of term attributes; See, [0032]. See, [0091]. See, [0010, 0018] for attributes of products and services.
Maleck discloses encoding each term attribute among the set of term attributes as a gene for a computer- executed genetic algorithm; See, [0092]. See, [0090-0118] for genetic algorithms and iterations, which is explained throughout the specification.
Maleck discloses clustering clients into categories based on client attributes, wherein the client attributes correspond to attributes of clients to whom the term sets are to be transmitted; See, [0025]. See, [0027]. See, [0036]. See, [0012] for clustering and [0260] for clustering algorithms.
Maleck discloses applying the computer-executed genetics algorithm to a category of clustered clients; See, [0109-0118] and Figure 2 Step 219 for apply genetic and evolutionary computation…
Maleck discloses distributing electronic communication including each of the first plurality of term sets to respective clients in the category of clustered clients, the electronic communications including a first offer related to each of the plurality of term sets; Examiner’s note: Malek discloses a non-convergent exercise at step 22 where respondents are presented decision object to determine the an initial set of decision object for the convergent phase. See,  [0267].
Maleck discloses determining a first response rate over a first duration of time over which to evaluate the first plurality of term sets relative to a first threshold; Examiner’s note: Malek discloses the both convergent and  non-convergent exercised having stopping conditions that include time limits. See, [0103]. See, [0275].
Maleck discloses determining a first subset of the first plurality of term sets having a response rate less than the first threshold, and a second subset of the first plurality of terms sets having a response rate greater than the first threshold; Examiner’s note: Malek discloses the non-convergent exercise including scoring and keeping decision objects above a threshold. See,  [0285]. See, [0289]. See, [0291].
Maleck  does not disclose removing the first subset from at least one of a database or memory storing the first plurality of term sets for the category of clustered clients after the first duration of time; Examiner’s note: Malek discloses that the non-convergent are scored then that set is used in the initial focus window. At the least this means that the set below the threshold are not being used. See,  [0282].
However, Hodjat discloses removing the least fit individuals from storage. See, “In one embodiment, the experience layer in candidate gene pool 116 define separate regions of memory, and the individuals having experience levels within the range of each particular layer are stored physically within that layer. Preferably, however, the experience layers are only implied by the layer parameters and the individuals can actually be located anywhere in memory. In one embodiment, the individuals in candidate gene pool 116 are stored and managed by conventional database management systems (DBMS), and are accessed using SQL statements. Thus a conventional SQL query can be used to obtain, for example, the fitness estimate of the least fit individual in the highest layer. New individuals can be inserted into the candidate gene pool 116 using the SQL "insert" statement, and individuals being discarded can be deleted using the SQL "delete" statement. In another embodiment, the individuals in candidate gene pool 116 are stored in a linked list. In such an embodiment insertion of a new individual can be accomplished by writing its contents into an element in a free list, and then linking the element into the main linked list. Discarding of individuals involves unlinking them from the main linked list and re-linking them into the free list.” [0049].
Maleck discloses determining a second response rate over a second duration of time over which to evaluate the second subset relative to a second threshold, Examiner’s note: Malek discloses that the convergent exercise is ruin until a stopping condition is met, which also includes a predetermined time. See, [0287]. See, [0097].
Maleck  does not disclose wherein the second duration of time is longer than the first duration of time; 
However Doni a second phase with a duration longer than a first phase in the context of testing configurations and observing results. See, [0150]. See [0151]. See, [0149-0156] and Figure 13A-D for time durations for testing candidates via a model.
Maleck discloses retaining a third subset from the second subset as successful term sets for the category of clustered clients after the second duration of time, the retaining responsive to the second response rate for the third subset being greater than the second threshold, Examiner’s note: Malek discloses that the convergent exercise is run using the initial decision objects from the non-convergent exercise, which was the set of decision object above the threshold. This set is presented to the user and based on the lack of fitness a third set of decision objects object are retained for the next step which is evolution via mutation. See, [0103]. See, [0099-0105] for other voting schemes which are used as described in [0185]. See, [0184-0194] for removal and [0041,0052. 0275] for the passage of a predetermined time for iteration testing.
wherein corresponding genes of the third subset of term sets are retained in the gene pool for the computer-executed genetic algorithm; See, [0109]. See, [0085] where candidates above a value are retained and See, [0147-0148] for genes.
Maleck discloses breeding the retained third subset of term sets using the genetic algorithm; and See, [0151]. See, [0150-0180] for detail about breeding.
Maleck discloses generating a second plurality of term sets for the category of clustered clients based on results from breeding the genetic algorithm. See, [0108]. See, [0146-0148] for a description of genetic algorithms. See, [0117]. 
Therefore, from the teaching of Hodjat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the designs that are not in the set of designs in the next step, as disclosed by Maleck, to be removed from a database, as taught by Hodjat, for the purpose of identifying patterns in production data which are likely to produce the desired result. [0030].
Therefore, from the teaching of Doni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the stopping conditions on exercises that include time limits, as disclosed by Maleck, to use a longer time limit on the second exercise, as taught by Doni, for the purpose of increasing the accuracy of the results.


As per Claim 9:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 9. The computer-readable storage medium of claim 8, further comprising distributing the second plurality of term sets to respective clients in the category of clustered clients. See,  [0045]. See, [0144].

As per Claim 10:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 10. The computer-readable storage medium of claim 8, further comprising removing, retaining, and generating subsequent pluralities of term sets for the category of clustered clients based on subsequent iterations of breeding the genetic algorithm. See, [0185].

As per Claim 12:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 12. The computer-readable storage medium of claim 8, wherein generating the second plurality of term sets results in new term sets not found in the first plurality of term sets. . See, [0147].

As per Claim 13:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 13. The computer-readable storage medium of claim 12, wherein generating the second plurality of term sets results in new attributes not found in the gene pool. See, [0281].

As per Claim 15:  Maleck in view of Hodjat and Doni discloses the following limitations; 
15. A system for automatically generating new term sets from existing term sets, the system comprising:
Maleck discloses a database containing client information and a plurality of term sets; and a processor configured to communicate with the database, wherein the processor is further configured to receive client information and a first plurality of term sets from the database, See, [0032]. See, [0091]. See, [0010, 0018] for attributes of products and services.
Maleck discloses cluster clients into categories based on the client information, the clustering performed according to a clustering algorithm, See, [0025]. See, [0027]. See, [0036]. See, [0012] for clustering and [0260] for clustering algorithms
Maleck discloses apply a computer-executed genetics algorithm to a category of clustered clients to distribute each of the first plurality of term sets to respective clients in the category of clustered clients; See, [0109-0118] and Figure 2 Step 219 for apply genetic and evolutionary computation…
Maleck discloses encode genes corresponding to attributes of the terms in the first plurality of term sets, wherein the genes are encoded for a computer-executed genetic algorithm; See, [0092]. See, [0090-0118] for genetic algorithms and iterations, which is explained throughout the specification.
Maleck discloses distribute electronic communication including each of the first plurality of term sets to respective clients in the category of clustered clients, the electronic communications including a first offer related to each of the plurality of term sets; Examiner’s note: Malek discloses a non-convergent exercise at step 22 where respondents are presented decision object to determine the an initial set of decision object for the convergent phase. See,  [0267].
Maleck discloses determining a first response rate over a first duration of time over which to evaluate the first plurality of term sets relative to a first threshold; Examiner’s note: Malek discloses the both convergent and  non-convergent exercised having stopping conditions that include time limits. See, [0103]. See, [0275].
Maleck discloses determining a first subset of the first plurality of term sets having a response rate less than the first threshold, and a second subset of the first plurality of terms sets having a response rate greater than the first threshold; Examiner’s note: Malek discloses the non-convergent exercise including scoring and keeping decision objects above a threshold. See,  [0285]. See, [0289]. See, [0291].
Maleck  does not disclose remove the first subset from at least one of a database or memory storing the first plurality of term sets for the category of clustered clients after the first duration of time; However, Hodjat discloses removing the least fit individuals from storage. See, “In one embodiment, the experience layer in candidate gene pool 116 define separate regions of memory, and the individuals having experience levels within the range of each particular layer are stored physically within that layer. Preferably, however, the experience layers are only implied by the layer parameters and the individuals can actually be located anywhere in memory. In one embodiment, the individuals in candidate gene pool 116 are stored and managed by conventional database management systems (DBMS), and are accessed using SQL statements. Thus a conventional SQL query can be used to obtain, for example, the fitness estimate of the least fit individual in the highest layer. New individuals can be inserted into the candidate gene pool 116 using the SQL "insert" statement, and individuals being discarded can be deleted using the SQL "delete" statement. In another embodiment, the individuals in candidate gene pool 116 are stored in a linked list. In such an embodiment insertion of a new individual can be accomplished by writing its contents into an element in a free list, and then linking the element into the main linked list. Discarding of individuals involves unlinking them from the main linked list and re-linking them into the free list.” [0049].
Maleck discloses determining a second response rate over a second duration of time over which to evaluate the second subset relative to a second threshold, Examiner’s note: Malek discloses that the convergent exercise is ruin until a stopping condition is met, which also includes a predetermined time. See, [0287]. See, [0097].
Maleck  does not disclose wherein the second duration of time is longer than the first duration of time;
However Doni a second phase with a duration longer than a first phase in the context of testing configurations and observing results. See, [0150]. See [0151]. See, [0149-0156] and Figure 13A-D for time durations for testing candidates via a model.
Maleck discloses retain a third subset from the second subset as successful term sets for the category clustered clients after a second duration of time, the retaining responsive to the second response rate for the third subset being greater than the second threshold, Examiner’s note: Malek discloses that the convergent exercise is run using the initial decision objects from the non-convergent exercise, which was the set of decision object above the threshold. This set is presented to the user and based on the lack of fitness a third set of decision objects object are retained for the next step which is evolution via mutation. See, [0103]. See, [0099-0105] for other voting schemes which are used as described in [0185]. See, [0184-0194] for removal and [0041,0052. 0275] for the passage of a predetermined time for iteration testing.
wherein corresponding genes of the successful term sets are retained in the gene pool for the computer-executed genetic algorithm; See, [0109]. See, [0085] where candidates above a value are retained and See, [0147-0148] for genes
Maleck discloses breed the retained third subset using the genetic algorithm; See, [0151]. See, [0150-0180] for detail about breeding.
Maleck discloses generate a second plurality of term sets for the category of clustered clients based on results from breeding the genetic algorithm; and See, [0108]. See, [0146-0148] for a description of genetic algorithms. See, [0117]. 
Maleck discloses distribute the second plurality of term sets to respective clients in the category of clustered clients. See,  [0045]. See, [0144].
Therefore, from the teaching of Hodjat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the designs that are not in the set of designs in the next step, as disclosed by Maleck, to be removed from a database, as taught by Hodjat, for the purpose of identifying patterns in production data which are likely to produce the desired result. [0030].
Therefore, from the teaching of Doni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the stopping conditions on exercises that include time limits, as disclosed by Maleck, to use a longer time limit on the second exercise, as taught by Doni, for the purpose of increasing the accuracy of the results.

As per Claim 16:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 16. The system of claim 15, wherein the processor is further configured to remove, retain, and generate subsequent pluralities of term sets based on subsequent iterations of breeding the genetic algorithm. See, [0185].

As per Claim 17:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 17. The system of claim 15, further comprising a web interface configured to receive each of the plurality of terms sets generated by the processor, and configured to transmit each of the plurality of term sets to the clients via the internet. See. “In the methods of the invention, proposed designs are presented to the participants, and feedback from the latter is collected via, for example, individual personal computers connected in a network such as an intranet, an extranet, or the internet. It is accordingly possible to control the interpersonal dynamics among the participants. It is also possible to isolate them completely from one another, so that no one of them is aware of the preferences expressed by the others. It is also possible to allow selective levels of information to be shared among the participants, to initiate a real or virtual group discussion, to control the degree of social pressure they may feel, to satisfy a craving for information about the status or direction of the project, or for information about what products others have purchased.” [0030].

As per Claim 19:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 19. The system of claim 15, wherein the processor is configured to generate the second plurality of term sets such that the generating results in new term sets not found in the first plurality of term sets. See, [0147].

As per Claim 20:  Maleck in view of Hodjat and Doni discloses the following limitations; 
Maleck discloses 20. The system of claim 19, wherein the processor is configured to generate the second plurality of term sets such that the generating results in new attributes not found in the gene pool. See, [0281].

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maleck in view of Hodjat and Doni further in view of White et al. et al. (U.S. 2013/0282626; Hereafter: White).
As per Claim 7:  Maleck in view of Hodjat, Doni and White discloses the following limitations; 
7. The computer-implemented method of claim 1, 
Maleck in view of Hodjat and Doni does not disclose wherein the term attributes comprise interest rates, fees, credit limits, or rewards structures and Examiner’s note: Malek disclose that the designs include services but the examples focus on presenting material product such as shirts.
White discloses See, “The problem definition user interface 110 is provided to allow the investigator to define the type of choice experiment and the associated attribute space to be investigated, in the form of a set of attributes and associated attribute levels. An attribute is an independent variable describing one aspect of a phenomenon such as a product or a service or an environment under investigation. For example in relation to a mobile phone it might be price, colour, form factor or warranty, and for a credit card it might be interest rate, number of interest free days, benefits or annual fees.” [0108]. See also [0135] for genetic algorithm.
Maleck discloses wherein the client attributes comprise age, income, location, or spend habits. See, “In the embodiment shown in FIG. 5, a user's e-mail address, desired password, and zip code are entered in text entry boxes 502, 504, 506. Demographic information such as gender, age, country of origin and income range are entered using pull-down menus 510, 512, 514, 516. Other information is entered using check boxes 520, 522, 524. Other graphical user interface techniques may be used, such as radio buttons and sliders.” [0142].
Therefore, from the teaching of White, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for service being observed, as disclosed by Maleck in view of Hodjat and Doni, to attributes related to financial offers, as taught by White, for the purpose of adjusting combinations of the price and plan attributes that are presented to a target group or individual and inform the current business strategy, which might be to increase market share, make more profit or some specific mix of objective.

As per Claim 14:  Maleck in view of Hodjat and Doni discloses the following limitations; 
14. The computer-readable storage medium of claim 8, 
Maleck in view of Hodjat and Doni wherein the term attributes comprise interest rates, fees, credit limits, or rewards structures and Examiner’s note: Malek disclose that the designs include services but the examples focus on presenting material product such as shirts.
White discloses See, [0108]. See also [0135] for genetic algorithm.
Maleck discloses wherein the client attributes comprise age, income, location, or spend habits. See, [0142].
Therefore, from the teaching of White, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for service being observed, as disclosed by Maleck in view of Hodjat and Doni, to attributes related to financial offers, as taught by White, for the purpose of adjusting combinations of the price and plan attributes that are presented to a target group or individual and inform the current business strategy, which might be to increase market share, make more profit or some specific mix of objective.

Response to Applicant’s Arguments
Regarding 35 USC 103: Maleck is applied to the claimed steps under the broadest reasonable interpretation. Paragraphs [0032-0035] of the applicant’s publication specification discloses removing terms sets based on meeting a minimum total number of responses then describes an alternative to insure the survival of a terms set if the most basic level of responses have been met in a short time frame. The terms sets that meet this requirement are retained and tested over a longer period with a higher threshold for a number of responses to determined term sets kept for breeding. This example is further explained in [0035] where it is intuitive that the second threshold will likely be measured against a longer period of time in most cases because if breeding occurs before the first time period ends, then it can become a never-ending cycle of sustained, non-completed messages. 
Based on this disclosure it appears that each iteration of the genetic algorithm can have a short duration time that is part of the longer duration requiring a low number of successful responses for continues survival of the gene in that iteration, and a longer duration time that qualifies the gene for breeding, where the longer duration time is the total time of the iteration, where the second number of successful responses is of course higher because there is more time to present and receive more responses.  To be clear, the claims are not interpreted to include the specific example in [0032-0035], but clarifying the claims to include specific limitation from [0032-0035] would overcome the art of record and require further search and consideration. 
Regarding 35 USC 101: Adding “from at least one database or memory” in a removing step for storing data to a process that iteratively tests term sets and attributes were that term sets that are below a threshold are not included in the gene pool for subsequent iterations does not add a meaningful limitation to the process. The genetic algorithm is selecting from a gene pool stored in a database, which inherently means genes that are eliminated have to be removed from the database or memory storing the gene pool otherwise the genes would continue to be selected. The specification does not describe a problem with storage or suggest removing subset of terms offers in technical improvement. In contrast at [0032-0035] the specification explains that the shorter time period is used to eliminate genes that initially appear to be incapable of reaching the breeding threshold while saving genes that might otherwise would be deleted because attribute combinations can have response time that vary by the offer attributes and the target demographic clusters where both periods of time are based on the threshold and achieving thresholds for number of response. 
Examiner’s opinion is that genetic algorithms are based on laws of nature. However, there is an entire class of patents (G06N3/126) dedicated to this field. In machine learning an improvement to machine learning is enough to overcome 101, but the mere use of machine learning is not enough. At this point the claims recite a genetic algorithm, but to not specifically require that time periods and threshold are performed with respect to each generation or iteration. Therefore, examiner respectfully suggests clarifying the claims in view of [0032-0035] so the threshold and period are tied to each iteration or generation of the genetic algorithm of the genetic algorithm and clarifying that specific combinations of term attributes causes longer periods depending on the client attributes. These clarifications have the potential to offer an improvement to a conventional genetic algorithm. Claim 21 already overcomes the art of record, however proportional thresholds and time periods is disclosed in an example related ensuring steady and sustainable flow of initial responses, which seems contrary to time periods and thresholds that depending on variable response times. Applicant is invited to schedule an interview to discuss this suggestion and examiner interpretation of the improvement.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shackleford et al. US 5,970,487 discloses time periods that are proportional to a fitness score.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688